                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ANDREW REDICK,



          v.                                      CASE NO. 19-3101-SAC

STEVE McKIEARNAN, et al.,


                            Defendants.

                         MEMORANDUM AND ORDER



     This matter is a civil rights action filed under 42 U.S.C. § 1983.

On September 10, 2020, the court granted defendants’ motion to

dismiss,or,    alternatively,   for   summary   judgment,   finding   that

plaintiff had failed to exhaust available administrative remedies as

required by the Prison Litigation Reform Act. On September 24, 2020,

plaintiff filed a motion to amend the judgment, which the court denied.

     On July 6, 2021, plaintiff filed a motion to amend the judgment

(Doc. 68), a motion to reconsider (Doc. 69), a declaration (Doc. 70),
and an additional motion to alter the judgment (Doc. 71). As in his

earlier motion to amend the judgment, plaintiff argues that prison

officials interfered with his efforts to exhaust administrative

remedies and that he believed he had exhausted the remedies.

     The court construes these motions as challenges to the dismissal

of this matter and analyzes them as filed under Fed. R. Civ. P. 60(b).

Rule 60(b) contains six subsections. Subsections 60(b)(1)-(5) set out

specific reasons for seeking relief from a final judgment, while the
sixth subsection authorizes the court to grant relief from a final

judgment for “any other reason that justifies relief.” Fed. R. Civ.
P. 60(b)(6).

      Relief under Rule 60(b) is extraordinary and is available only

in exceptional circumstances. Rogers v. Andrus Transp. Services, 502

F.3d 1147, 1153 (10th Cir. 2007). Rule 60(b) is not a means “to reargue

an issue previously addressed by the court when the reargument merely

advances new arguments or supporting facts which were available for

presentation at the time of the original argument.” FDIC v. United

Pacific    Ins.   Co.,    152    F.3d    1266,     1272    (10th   Cir.   1998)

(quoting Cashner v. Freedom Stores, Inc., 98 F.3d 572, 577 (10th

Cir.1996)).

      The court has examined the motions and declaration submitted by

the   plaintiff   and    finds   no   basis   to   grant   relief.   Plaintiff

essentially reargues the claims he presented in opposition to the

defendants’ motion and in his earlier motion. Because he does not

present any information or argument that could not have been provided

earlier, the court finds no basis to grant relief and will deny the

motions.

      IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion to
amend judgment (Doc. 68), motion to reconsider (Doc. 69) and motion

to alter judgment (Doc. 71) are denied.

      IT IS SO ORDERED.

      DATED:   This 8th day of July, 2021, at Topeka, Kansas.



                                      S/ Sam A. Crow

                                      SAM A. CROW
                                      U.S. Senior District Judge
